

[logo.jpg] Exhibit 10.50












June 18, 2015






Dear Steve:


Mr. Bhattacharya and I are very excited about the future growth and business
opportunities that await Novelis over the coming years. We consider you critical
to our ongoing success, particularly in fiscal year 2016 as you have taken on
enhanced responsibilities in managing our company’s finances. Therefore,
following the close of FY2016 you will receive a special recognition cash award
of $40,000, which will be added to your FY2016 calculated Annual Incentive Plan
(AIP) cash bonus, provided that you are actively employed by Novelis on March
31, 2016.


Steve, we are very pleased to have you as part of the Novelis team, and
congratulations on this recognition award. The future presents a great
opportunity for you, and the success of Novelis will depend on talented
employees such as you in key roles.


Sincerely,


/s/ Steve Fisher


Steve Fisher
Interim President & CEO and Senior Vice President and CFO


